Citation Nr: 0909022	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a dental condition, 
to include residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  

In a December 2005 rating decision, the RO denied service 
connection for bilateral hearing loss and a dental condition.  
In an August 2007 rating decision, the RO, in pertinent part, 
denied service connection for residuals of a back injury.  
The Veteran's disagreement with these denials led to this 
appeal.

In his April 2006 and January 2008 VA Form 9s (substantive 
appeals), the Veteran marked that he wanted a Board hearing.  
Subsequent to each of these requests, however, he indicated 
that he wished to withdraw/cancel the hearing request.  See 
38 C.F.R. § 20.704.  Thus, there is no pending request for a 
hearing.

The Board is cognizant that additional medical records and 
records of medical expenses were associated with the claims 
file after the statement of the case was issued regarding 
each of the two claims adjudicated upon the merits in the 
instant decision.  Some of the medical records include 
reports of general medical examinations, which included 
evaluation of the Veteran's ears and his back.  As none of 
these records record abnormal findings relating to hearing 
loss or a back disability, the Board finds that it is 
unnecessary to remand the appeal to allow the agency of 
original jurisdiction (AOJ), the RO in this case, to have 
initial review of this evidence.  See 38 C.F.R. §§ 19.31, 
19.37.

The issue of entitlement to service connection for a dental 
condition, to include residuals of dental trauma, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
these claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to an 
unestablished element of these claims that he has not 
submitted to VA.

2.  The service treatment records do not show a back injury 
or disability; the Veteran gives a history of an in-service 
back injury with chronic recurrent back symptoms since that 
time; however, there is no post-service medical evidence that 
shows a back disability, to include residuals of a back 
injury, at any point over the decades that have elapsed since 
service; the preponderance of the evidence is against a nexus 
between a current claimed back disability and any incident of 
service.

3.  There is no medical evidence of record documenting 
hearing loss during service or for decades thereafter; the 
preponderance of the evidence is against a finding that a 
current diagnosis of a bilateral hearing loss disability as 
defined by the applicable VA regulation began during or as 
the result of any incident of service, to include acoustic 
trauma.  


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of a back injury 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
multiple VCAA letters during the pendency of this appeal.  
The Board will discuss only those letters that the Board 
finds satisfied the duty to notify.  

The Veteran was issued a July 2005 VCAA letter regarding the 
claim for service connection for bilateral hearing loss. The 
Veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.

With respect to the Dingess requirements, the July 2005 
letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective for 
the claim for service connection for hearing loss, and 
although the Veteran was latter provided such notice, this 
notice was not timely.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006) (Mayfield III).  The Board finds, 
however, that such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In the July 2005 VCAA letter, the RO also informed the 
Veteran that his service treatment records may have been 
destroyed by fire.  He was informed regarding types of 
evidence that could substitute for these records.

The Veteran was issued a May 2006 VCAA letter regarding the 
claim for service connection for residuals of a back injury.  
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  This letter also provided the Veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2005 VCAA letter was issued prior to the December 2005 rating 
decision that denied service connection for bilateral hearing 
loss and the May 2006 VCAA letter was issued prior to the 
August 2007 rating decision that denied service connection 
for residuals of a back injury.  Therefore, the VCAA 
notification letters were timely.  

The Board also finds that all necessary assistance has been 
provided to the Veteran. The claims file contains limited 
service treatment records.  These records include a report of 
physical examination completed at the time of discharge and 
an undated report of physical examination.  As noted, the 
Veteran was notified that his records may have been destroyed 
by fire and informed regarding alternative forms of evidence.  
In a November 2007 statement of the case regarding the claim 
for service connection for a back injury, the RO noted that 
the Veteran had correctly informed the RO that his service 
treatment records have previously included records regarding 
another service person.  The RO indicated that these records 
were removed from the claims file.  The Board is aware, that 
in such a situation where the claims file does not contain 
complete service treatment records, it has a heightened duty 
to assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
an increased obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit- 
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996). 

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran was provided with a VA examination regarding the 
claim for service connection for bilateral hearing loss.  The 
examiner who completed this examination reviewed service 
treatment records.  The Board is cognizant that at this time 
these records included documents regarding another service 
person and the examiner indicated review of these misfiled 
records.  The Board notes, however, that the examiner found 
that these records were negative for hearing loss.  The 
Veteran has not indicated, and there is no other evidence, 
that the Veteran sought treatment for hearing loss during 
service and the separation physical showed no evidence of 
hearing loss.  That is, although the examiner reviewed 
records of a different service person, these records did not 
reveal evidence of hearing loss and this Veteran's service 
treatment records do not reveal evidence of hearing loss and 
the Veteran has not indicated that he sought treatment for 
hearing loss during service.  In the circumstances of this 
appeal, therefore, the Board finds that there is no evidence 
that the examiner's review of these misfiled records resulted 
in a different opinion.  The finding by the examiner that 
there was no evidence of hearing loss during service is 
supported by the evidence of record, without regard to the 
misfiled records.  After review of this examination report, 
therefore, the Board finds that it provides competent 
evidence regarding whether the bilateral hearing loss 
disability is attributable to service.  There is no duty to 
provide another examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the claim for service connection for residuals of a 
back injury, the Veteran was not provided with a VA 
examination.  In this case, however, there is no competent 
evidence of a back disability during or after his period of 
World War II active duty.  Without competent evidence of a 
diagnosis of a back disability at any point after service, 
and given the fact that the alleged injury occurred more than 
60 years ago, the Board finds that there is no duty to 
provide a VA examination at this late date.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated on the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system (including 
sensorineural hearing loss), will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that the hearing loss 
became manifest to a compensable (10 percent) degree within 
one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Residuals of a Back Injury

The Veteran contends that he has a current back disability 
that is due to an in-service injury.  He asserts that while 
on active duty as a construction equipment mechanic, he 
injured his back in the South Pacific while changing an 
armored plate.  The Veteran also claims that he was told to 
return the United States for back surgery, but he declined.

The service treatment records are limited.  An undated report 
from a physical examination indicates that there were no 
musculoskeletal defects.  In a September 1946 report of 
physical examination completed approximately two months prior 
to service discharge, a clinician found no musculoskeletal 
defects.  

In a July 2006 document, the Veteran indicated that he was 
not provided with a physical examination upon discharge from 
service.  

Post-service medical records do not document any treatment, 
complaint, or diagnosis of a back disability.  The Veteran 
has not identified any treatment that he has received for a 
back disability.

Analysis:  Residuals of a Back Injury

The Board finds that service connection for residuals of a 
back injury is not warranted.  The Veteran served on active 
duty during World War II and there is no service or post-
service medical evidence of a back disability.  While he 
alleges that there are missing service treatment records and 
he was not afforded a separation examination, the claims file 
contains a report of a service physical examination completed 
approximately two months prior to his discharge from service 
and that examination was negative for any findings relating 
to a back injury or back disability.  Further, there is no 
post-service medical evidence of a back disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

To the extent that the Veteran's contention that he has had a 
back disability since service, (see 38 C.F.R. § 3.303), his 
contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
back disability at any time since separation from service.  
The Board does not dispute that the Veteran sustained an in-
service back injury but the fact that there is no medical 
evidence of a back disability for so many years since service 
is, in itself, significant and it weighs against the 
appellant's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty,  
undergoing physical therapy or sustaining an injury.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, he has not been shown to be capable 
of making medical conclusions.  Thus, his statements 
regarding a diagnosis or causation of a back disability is 
not competent. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the separation physical indicates that the 
Veteran did not have a back disability just prior to his 
separation from service, the record is devoid of any medical 
evidence of any complaints, clinical findings or X-ray 
evidence of a back disability at any time since his 
separation from service more than six decades ago.   Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against the claim.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for residuals of a back injury 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due 
to in-service acoustic trauma.  He asserts that he was 
exposed to the sounds of blasts that lifted him from the 
ground while on active duty during World War II and that his 
hearing loss began during that time.

As indicated, there are limited service treatment records of 
file.  In the undated report of physical examination and the 
September 1946 separation report of physical examination, it 
was recorded that whispered voice testing was 15/15 or normal 
in both ears.

Post-service treatment records document hearing loss.  In a 
May 2005 letter, a clinician wrote that the Veteran would 
benefit from hearing aids because of severe high frequency 
hearing loss.  The clinician did not provide an indication of 
etiology of the hearing loss.  This is the earliest dated 
evidence of hearing loss.

The Veteran underwent a VA audiological examination in 
October 2005.  The audiological testing completed at this 
time revealed puretone thresholds, in decibels, as follows: 
HERTZ
500
1000
2000
3000
4000
RIGHT
15
40
55
85
95
LEFT
15
30
60
75
90

The Veteran had word recognition of 88 percent in the right 
ear and 92 percent in the left ear.  The diagnosis was 
hearing within normal limits sloping to a severe-to-profound 
sensorineural hearing loss, bilaterally.

The examiner documented that the Veteran reported a history 
of significant military noise exposure, primarily from 
explosions that occurred during basic training.  After basic 
training, service noise exposure consisted of the noise from 
heavy equipment.  Post-service noise exposure was listed as 
noise from seventeen years of work in a butcher shop and 
twenty years in construction work.  The examiner summarized 
that the Veteran provided a long history of bilateral 
progressive hearing loss.

The examiner indicated that the Veteran's current audiometric 
thresholds were "very compatible" with his current age.  
The examiner also noted that the Veteran was noted to have 
normal hearing upon separation from service.  The examiner 
opined that it "would appear that the veteran's current 
hearing loss has occurred subsequent to separation from 
service."  The examiner indicated that although the Veteran 
provided a history of both military and nonmilitary noise 
exposure, it was the examiner's opinion that the etiology of 
the current hearing loss was age related factors.  The 
examiner opined that it was less likely than not that the 
Veteran's current hearing loss was related to service.

Analysis: Bilateral Hearing Loss

The Board finds that service connection for bilateral hearing 
loss is not warranted.  The Veteran's exposure to excessive 
noise during service is not in dispute.  There is also 
medical evidence of a current diagnosis of a bilateral 
hearing disability as defined by 38 C.F.R. § 3.385.  In order 
for service connection to be warranted, however, the evidence 
must show a nexus between bilateral hearing loss and service.  
As noted above, a veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Service treatment records do not document any treatment, 
complaint, or diagnosis of a hearing loss disability.  As to 
any contention of continuity of hearing loss since service 
(see 38 C.F.R. § 3.303(b) regarding continuity of 
symptomatology), this contention of continuity is outweighed 
by the absence of any contemporaneously recorded medical 
evidence indicative of a bilateral hearing loss for more than 
58 years.  As a sensorineural hearing loss disability was not 
present until decades post-service, hearing loss may not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

As to the question of the contended causal relationships 
between bilateral hearing loss and the Veteran's exposure to 
excessive noise during service, the claims file contains one 
medical opinion.  This October 2005 VA opinion weighs against 
service connection.  Further, the gap of time of between 
service and the first medical evidence of a diagnosis of a 
hearing loss disability is, in itself, significant and it 
weighs against the Veteran's claim.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims). 

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service.  Id; see also, e.g., Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (a veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses).  However, 
he is not competent to provide an opinion as to what point in 
time he had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, which is diagnosed on the basis of audiological 
examination findings, or an opinion regarding the etiology of 
his hearing loss.  Jandreau, supra; Layno, supra.  Simply 
stated, his opinion regarding the causation of his hearing 
loss lacks probative value; it does not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

As noted above, lay evidence is one type of evidence that 
must be considered and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements as in this case.  In 
addition to the fact that the service treatment records show 
that the Veteran's hearing in both ears was normal upon his 
separation from service, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings or test results indicative of 
hearing loss until almost six decades post-service.  

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
ORDER

Service connection for residuals of a back injury is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Prior to adjudication of the claim for service connection for 
a dental condition upon the merits, the Board finds that 
additional development is required.  38 C.F.R. § 19.9.  
Specifically, the AMC/RO should seek to obtain record of 
current dental treatment, provide VCAA notice tailored to the 
claim, provide copies of the relevant VA regulations in any 
issued supplemental statement of the case, and provide a VA 
examination to evaluate the Veteran's current dental 
condition.  These directives are detailed below.

The Veteran has written that during service he was provided 
dental treatment, even though his teeth were healthy.  In 
essence, the Veteran has asserted that an inexperienced 
dental student drilled his teeth and placed fillings in 16 of 
his teeth.  In his May 2005 claim, the Veteran indicated that 
one tooth was knocked out of his mouth while on active duty 
when he was hit by a wrench.

An undated service physical examination of record indicates 
that the Veteran had three missing teeth.  The August 1946 
report of physical examination also indicates that the 
Veteran has three missing teeth.  The clinician completing 
this record placed a "4" in the area describing the 
Veteran's teeth.  The legend on this form indicates that a 
"4" means "[i]ncurred while in military service" - thus, 
indicating that these three teeth were removed or lost during 
service.

The Board highlights that the Veteran appears to have 
undergone recent dental treatment.  The Veteran also appears 
to be requesting compensation to cover expenses of such 
treatment.  Under VA regulations, however, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381.  The Board 
considers the claim on appeal, however, to encompass a claim 
for coverage of future treatment, and the Board, as noted, 
finds that additional development is required for such a 
claim.

The Veteran has provided two distinct assertions regarding 
treatment and trauma to his teeth during service.  The 
service treatment records available provide evidence that the 
Veteran lost teeth during service but do not provide any 
evidence that the Veteran had any complications from 
receiving fillings during service or lost teeth due to 
trauma.  In this regard, service connection is provided for 
dental conditions for treatment purposes only in limited 
circumstances.  VA regulations provide, in part, that 
"[t]hose having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability."  
See 38 C.F.R. § 17.161.  Based on the Veteran's one-time 
assertion that a tooth was knocked out by a wrench during 
service, the Veteran has asserted a dental condition due to 
trauma.  

Based on this assertion of trauma combined with the lack of 
medical records of file that document the Veteran's current 
dental condition, the Board finds that the Veteran should be 
provided with a VA dental examination.  

The Board further notes that the Veteran has been issued 
multiple VCAA letters.  A review of these letters indicates, 
however, that the Veteran has not been informed of the 
specific considerations in a claim for service connection for 
a dental condition.  In addition, the Veteran was not 
provided with a copy of the VA regulations specific to such 
dental claims at the time of the March 2008 statement of the 
case.  Upon remand, the Veteran should be issued a VCAA 
notification letter tailored to the claim for service 
connection for a dental condition, and if the claim remains 
denied, the issued supplemental statement of the case should 
contain a copy of see 38 C.F.R. §§ 3.159, 3.381 and 38 C.F.R. 
§ 17.161.

Although a record of the cost of the dental treatment has 
recently been associated with the claims file, there is no 
record of the underlying dental treatment.  The document in 
question is from a JS, D.D.S. (initials used to protect 
privacy) and involves cost of treatment from May 2007 to July 
2007.  At this time, the claims file contains no post-service 
dental treatment records.  Upon remand, such treatment 
records should be obtained.  See 38 C.F.R. § 3.159 (c)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter that is 
specifically tailored to the claim for 
service connection for a dental 
condition, to include residuals of a 
dental injury.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159. 

2.  Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for a dental condition should be 
obtained and made part of the claims 
file.

The obtained records should specifically 
include those from JS, D.D.S.

3.  Schedule the Veteran for a VA 
examination for the purpose of 
determining whether he has a dental 
disability that began during service or 
is otherwise linked to service, to 
include alleged dental trauma.  The 
examiner should fully evaluate the 
Veteran's teeth - noting missing teeth 
and the use of dentures.  The examiner 
should answer the following question:

Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran has 
a dental condition (to include a 
missing tooth) that began during 
service or as the result of some 
incident of active duty, to 
include trauma?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the dentist is unable to complete any 
analysis requested without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the claim for service 
connection for a dental condition, to 
include residuals of a dental injury must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  

If the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the statement of the case was 
issued and includes a copy of 38 C.F.R. 
§ 3.381 and 38 C.F.R. § 17.161.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


